DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 03/18/2022.
Claims 1 – 19 are presented for examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James Rowland on 06/14/2022.
In the claims:
In claim 1, at line 3, delete the phrase “in which method”.
In claim 1, at line 12, delete the word “—individual--”.
In claim 1, at lines 20 - 21, delete the phrase “,and additional method steps can be carried out”.
In claim 9, at line 3, delete the word “—(cylindrical)--” and insert the word “—cylindrical--”.
In claim 9, at line 2, insert “’’” after the word “—tubular--”.
In claim 10, at line 4, delete the phrase “is present”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 19, the prior art fails to show that at least one or more layers of material systems for one or more elements for the measurement or generation of vector fields in at least one direction are completely or partially applied, and layers of electrically conductive material for electrical contacts of the element(s) are applied, wherein the layers are applied such that they completely or partially cover an entire surface, and wherein the arrangement of the one or more layers of material systems for the elements on the carrier layer in a position on the carrier layer is specifically selected so that, after production of the three-dimensional component, the respective element is located in the desired three-dimensional position, and the sacrificial or adhesive layer or at least one of both of said layers is subsequently at least partially removed from the substrate or modified for detachment from the substrate.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858